El Juez Asociado Sb. Figuebas,
emitió la opinión del tribunal.
*46El apelante José Maiz fue condenado en grado de apela-ción por la Corte de Distrito de Mayagüez, en veinte y ocho de enero del año < corriente, por el delito.de hurto de menor cuantía, á la pena de cincuenta dollars de multa ó noventa días de cárcel.y costas. La apelación se estableció en el mismo día y se elevaron las transcripciones del récord sin que exista ante esta corte pliego de excepciones ni exposición del caso ni alegato alguno, puesto que el apelante no ha comparecido á sostener su apelación.
El fiscal fundándose que no se expresa en la denuncia el valor de ,1a propiedad hurtada, solicita la revocación de la sentencia apelada.
Pero con esa omisión, que indudablemente existe, no se le ha causado al apelante ningún perjuicio, puesto que ha tenido un nuevo juicio en la Corte de Distrito de Mayagüez, que le ha juzgado y condenado como autor de un' delito de hurto de menor cuantía.
Ahora bien,.el artículo 322 del Código de Enjuiciamiento Criminal prescribe que la prisión que la corte de distrito ha de imponer en el caso de que no se pague una multa, no debe exceder de un día por cada, dollar, siendo en este caso la multa de cincuenta dollars, la prisión alternativa no debe exceder de cincuenta días.
Este punto ha sido ya resuelto por esta corte en el caso de G-abriel Díaz y en el habeas 'corpus presentado por Gfuada-lupe'Andino, fallado, respectivamente, en seis de mayo de mi] novecientos siete y en veinte y dos de mayo de mil novecientos cinco.
Cotí esta modificación'debe confirmarse la sentencia ape-^a<^a‘

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MacLeary y Wolf.